[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                                                                  FILED
                                                          U.S. COURT OF APPEALS
                                  No. 05-13347              ELEVENTH CIRCUIT
                                                                December 6, 2005
                              Non-Argument Calendar
                                                             THOMAS K. KAHN
                                                                    CLERK

                        D. C. Docket No. 03-03086-CV-RWS-1

LINDA M. ELLIS,
d.b.a Linda’s Lyrics,

                                                                Plaintiff-Appellant,

                                      versus

ERIC J. ARONSON,
DASH SYSTEMS, INC.,

                                                            Defendants-Appellees.




                   Appeal from the United States District Court
                      for the Northern District of Georgia


                                (December 6, 2005)

Before TJOFLAT, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

      We find no merit in this appeal. The judgment of the district court is
therefore

      AFFIRMED.




                  2